Opinion issued August 20, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00128-CV
                            ———————————
                              GIVA USA, Appellant
                                         V.
                          ANDREA FINAZZI, Appellee


                    On Appeal from the 151st District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-21148


                          MEMORANDUM OPINION

      Appellant Giva USA appealed from the trial court’s November 26, 2018 order

granting appellee’s special appearance. On June 27, 2019, appellant filed an

unopposed motion to dismiss, asserting that it no longer wishes to pursue its appeal.

The motion is granted.
      We dismiss the appeal. Any pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                         2